On December 15, 1994, the defendant was sentenced to the Montana State Prison for the offense of Sexual Assault, a Felony for the term of ten (10) years to run consecutively with the sentence received in criminal cause number DC 93-322. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility for 1 day. It is further ordered that the said defendant shall register as a sex offender. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of one hundred twenty dollars ($120.00) a year prorated at ten dollars ($10.00) a month for the number of months that he is hereunder supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of twenty dollars ($20.00) for this conviction. The Clerk of District Court is hereby ordered to deliver the said sum of twenty dollars ($20.00) to the Treasurer of this county.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by John Kennedy, County Attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Frank Fuhrman for representing himself in this matter and also John Kennedy, County Attorney from Billings for representing the State.